In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1464V
                                          UNPUBLISHED


    HUMBERTO RODRIGUEZ,                                         Chief Special Master Corcoran

                         Petitioner,                            Filed: September 7, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Russell Berkowitz, Berkowitz and Hanna LLC, Shelton, CT, for Petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On October 26, 2020, Humberto Rodriguez filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain Barre Syndrome (“GBS”)
as a result of an influenza vaccine received on February 20, 2018. Petition at 1. Petitioner
further alleges the vaccine was administered in the United States, he suffered the residual
effects and complications of GBS for more than six months, and neither Petitioner nor
any other party has ever filed an action or received compensation in the form of an award
or settlement for his vaccine-related injury. Petition at ¶¶ 2, 22-24. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

        On February 16, 2022, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On September 7, 2022, Respondent filed a proffer on
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
award of compensation (“Proffer”) indicating Petitioner should be awarded $205,873.71.
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $205,873.71 (comprised of $202,500.00 in pain and suffering and
$3,373.71 in past unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

*****************************
HUMBERTO RODRIGUEZ,         *
                            *
              Petitioner,   *
                            *
v.                          *                               No. 20-1464V (ECF)
                            *                               CHIEF SPECIAL MASTER
                            *                               BRIAN H. CORCORAN
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
              Respondent.   *
*****************************

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 26, 2020, Humberto Rodriguez (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to -34 (“Vaccine Act” or “Act”), as amended. Petitioner alleged that he suffered Guillain-Barré

syndrome as a result of an influenza vaccine administered on February 20, 2018. Petition at 1.

On February 14, 2022, the Secretary of Health and Human Services (“respondent”) filed a

Vaccine Rule 4(c) report recommending that compensation be awarded, and on February 16,

2022, the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation. ECF No. 17; ECF No. 18.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $202,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that he incurred past unreimbursable expenses

related to his vaccine-related injury. Respondent proffers that petitioner should be awarded past

unreimbursable expenses in the amount of $3,373.71. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $205,873.71, in the form of

a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Humberto Rodriguez:                   $205,873.71


                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                           ALEXIS B. BABCOCK
                           Assistant Director
                           Torts Branch, Civil Division

                           /s/ DHAIRYA D. JANI
                           DHAIRYA D. JANI
                           Trial Attorney
                           U.S. Department of Justice
                           Torts Branch, Civil Division
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 616-4356
                           Email: Dhairya.Jani@usdoj.gov
Dated: September 7, 2022




                              3